DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO ARGUMENTS
Applicant's arguments filed 5/31/2022 have been fully considered but they are not persuasive.

In response to applicant’s arguments with regard to the independent claim 1 rejected under 35 U.S.C. 103(a) that the combination of the references does not teach/suggest the claimed feature “… reading, by the basic input output system, a setting value of each option of the basic input output system from a baseboard management controller …” because EDWARDS discloses the BMC 116 reads values from the basic input output system (BIOS) 126, flips the switch to allow the processor 108 to load the BIOS 126 if the BIOS 126 is correct, and restores or updates BIOS 126; therefore, EDWARDS does not teach/suggest “reading, by the basic input output system, a setting value of each option of the basic input output system from a baseboard management controller”, and does not cure the deficiencies of GUO; applicant's arguments have fully been considered, but are not found to be persuasive.
The examiner respectfully disagrees, and to further clarify, by combining EDWARDS’ operating from a baseboard management controller for updating/restoring of BIOS (e.g. associated with BMC restoring/updating BIOS: [0020])  ([0014]-[0020]) with GUO’s modifying of BIOS by reading, by the basic input output system, a setting value of each option of the basic input output system (e.g. associated with comparing the current BIOS configuration to the optimized BIOS configuration, wherein the optimized BIOS configuration would have been read for carrying out the comparing operation) ([0010]-[0020]), the resulting combination of the references would further teaches/suggests modifying/updating of the BIOS by reading, by the basic input output system, a setting value of each option of the basic input output system from the baseboard management controller.

In response to applicant’s arguments with regard to the independent claims 6-7 rejected under 35 U.S.C. 103(a) that the combination of the references does not teach/suggest the claimed feature “… the read module reads a setting value of each option of the basic input output system from a baseboard management controller at start up …” because EDWARDS discloses the BMC 116 reads values from the basic input output system (BIOS) 126, flips the switch to allow the processor 108 to load the BIOS 126 if the BIOS 126 is correct, and restores or updates BIOS 126; therefore, EDWARDS does not teach/suggest “the read module reads a setting value of each option of the basic input output system from a baseboard management controller at start up”, and does not cure the deficiencies of GUO; applicant's arguments have fully been considered, but are not found to be persuasive.
The examiner respectfully disagrees, and to further clarify, by combining EDWARDS’ operating from a baseboard management controller for updating/restoring of BIOS (e.g. associated with BMC restoring/updating BIOS: [0020])  ([0014]-[0020]) with GUO’s modifying of BIOS by the read module reads a setting value of each option of the basic input output system at start up (e.g. associated with comparing the current BIOS configuration to the optimized BIOS configuration, wherein the optimized BIOS configuration would have been read for carrying out the comparing operation), the resulting combination of the references would further teaches/suggests modifying/updating of the BIOS the read module reads a setting value of each option of the basic input output system at start up 
by reading, by the basic input output system, a setting value of each option of the basic input output system from the baseboard management controller.

I. REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over GUO et al. (US Pub.: 2021/0182080) in view of EDWARDS et al. (US Pub.: 2022/0043914).

As per claim 1, GUO teaches/suggests a method for modifying an option of a basic input output system, which is applied to a basic input output system, and comprises the following: when starting up, reading, by the basic input output system,  a setting value of each option of the basic input output system (e.g. associated with comparing the current BIOS configuration to the optimized BIOS configuration, wherein the optimized BIOS configuration would have been read by BIOS for carrying out the comparing operation); comparing a current value of each option in the basic input output system with the corresponding setting value (e.g. associated with comparing the current BIOS configuration to the optimized BIOS configuration), when the current value is different from the setting value, modifying the current value to the setting value (e.g. associated with changing the current BIOS configuration to match the corresponding settings in the optimized BIOS configuration) ([0010]-[0020]).
GUO does not teach the method comprising: operating from a baseboard management controller.
EDWARDS teaches/suggests a method comprising: operating from a baseboard management controller (e.g. associated with BMC restoring/updating BIOS: [0020])  ([0014]-[0020]).
It would have been obvious for one of ordinary skill in this art, at the time of invention was made/before the effective filing date of the claimed invention, to include EDWARDS’s BMC into GUO’s system for the benefit of making sure the correct firmware is loaded (EDWARDS, [0014]-[0015]; and [0020]) to obtain the invention as specified in claim 1.

As per claim 2, GUO and EDWARDS teach/suggest all the claimed features of claim 1 above, where GUO and EDWARDS further teach/suggest the method further comprising: after a normal startup, storing the setting value of each option of the basic input output system in the baseboard management controller (GUO, [0007]-[0020]; and EDWARDS, [0014]-[0020]), wherein it would have been obvious that the resulting combination of the references would further teach/suggest the above claimed features as the setting value is stored accordingly.

As per claim 3, GUO and EDWARDS teach/suggest all the claimed features of claim 1 above, where GUO and EDWARDS further teach/suggest the method further comprising: reading, based on a Redfish interface, the setting value of each option of the basic input output system from the baseboard management controller (GUO, [0007]-[0020]; and EDWARDS, [0014]-[0020]), wherein it would have been obvious that the resulting combination of the references would further teach/suggest the above claimed features by functionally equating to the properly reading of the optimized BIOS configuration.

As per claim 4, GUO and EDWARDS teach/suggest all the claimed features of claim 1 above, where GUO and EDWARDS further teach/suggest the method further comprising: storing, via a jason file, the setting value of each option in the baseboard management controller (GUO, [0007]-[0020]; and EDWARDS, [0014]-[0020]), wherein it would have been obvious that the resulting combination of the references would further teach/suggest the above claimed features as the setting value is stored accordingly.

As per claim 5, GUO and EDWARDS teach/suggest all the claimed features of claim 4 above, where GUO and EDWARDS further teach/suggest the method further comprising: wherein the jason file is stored in a jason buffer area of the baseboard management controller (GUO, [0007]-[0020]; and EDWARDS, [0014]-[0020]), wherein it would have been obvious that the resulting combination of the references would further teach/suggest the above claimed features as the setting value is stored accordingly. 

As per claim 6, claim 6 is rejected in accordance to the same rational and reasoning as the above rejection of claim 1, where GUO and EDWARDS further teach/suggest the system comprising: a read module and an update module; the read module operating accordingly; and the update module operating accordingly (GUO, [0007]-[0020]; and EDWARDS, [0014]-[0020]).

As per claim 7, GUO and EDWARDS teach/suggest all the claimed features of claim 6 above, where GUO and EDWARDS further teach/suggest the device for modifying an option of the basic input output system, comprising the system for modifying an option of the basic input output system as described in claim 6 and a baseboard management controller; the baseboard management controller stores a setting value of each option of the basic input output system (GUO, [0007]-[0020]; and EDWARDS, [0014]-[0020]), wherein it would have been obvious that the resulting combination of the references would further teach/suggest the above claimed features as the setting value is stored accordingly.

As per claim 8, GUO and EDWARDS teach/suggest all the claimed features of claim 7 above, where GUO and EDWARDS further teach/suggest the device for modifying an option of a basic input output system according to claim 7, wherein the baseboard management controller further modifies, according to a user instruction, the setting value of each option of the basic input output system (GUO, [0007]-[0020]; [0029]; and EDWARDS, [0014]-[0020]), wherein it would have been obvious that the resulting combination of the references would further teach/suggest the above claimed features.

II. PERTINENT PRIOR ART NOT RELIED UPON
Gopal et al. (US Pub.: 2020/0371695): discloses baseboard management controller (BMC) communicating BIOS payload that is available to update a BIOS image stored at a flash device.


III. CLOSING COMMENTS
CONCLUSION
STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):
CLAIMS REJECTED IN THE APPLICATION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
   
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN KUAN LEE whose telephone number is (571)272-0671.  The examiner can normally be reached on Monday-Friday.				

IMPORTANT NOTE
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUN KUAN LEE/Primary Examiner
Art Unit 2181                                                                                                                                                                                                        July 19, 2022